UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               5/21/2021
                                                                       :
TOWN & COUNTRY LINEN CORP. and TOWN &                                  :
COUNTRY HOLDINGS, INC,                                                 :
                                                                       :
                                    Plaintiffs,                        :   18-cv-5075 (LJL)
                                                                       :
                  -v-                                                  :        ORDER
                                                                       :
INGENIOUS DESIGNS LLC, JOY MANGANO, and                                :
HSN, INC.,                                                             :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Counsel for Plaintiffs has raised a question with the Court, via email, as to how the Court

proposes to handle argument regarding information that is designated as confidential under the

protective order in this case.

        The parties are ordered to meet and confer and to submit a letter on ECF no later than

May 24, 2021 at 12:00 p.m. with a proposal on how to handle argument on information that is

confidential, including whether either party requests that the courtroom be sealed for any portion

of the proceeding.

        The parties are reminded that designation of material as confidential does not assure that

the Court will keep the material under seal. The parties also are reminded that

“[i]n order to overcome the presumption of [public] access . . . the party seeking closure must

demonstrate ‘a substantial probability of prejudice to a compelling interest’ of one of the parties

or of a third party, which closure would prevent,” Barr Lab'ys, Inc. v. KOS Pharms., Inc., 362 F.

Supp. 2d 421, 422 (S.D.N.Y. 2005) (quoting Huminski v. Corsones, 396 F.3d 53, 86 (2d
Cir.2005)), and that a court must “‘consider whether alternatives [are] available to protect the

interests of the persons that the . . . court’s orders [seek] to guard’ for a closure to be found

constitutional,” id. at 423 (quoting Huminski, 396 F.3d at 86).


        SO ORDERED.


Dated: May 21, 2021                                    __________________________________
       New York, New York                                         LEWIS J. LIMAN
                                                              United States District Judge




                                                   2
